DANIEL M. MILLER Partner (604) 630-5199 FAX (604) 687-8504 miller.dan@dorsey.com September 6, 2013 Securities and Exchange Commission treet N.E. Washington, D.C.20549-7010 USA Attention: Mr. Jeffrey P. Riedler Assistant Director Re: Tekmira Pharmaceuticals Corporation Form 20-F Annual Report Filed March 27, 2013 File No. 001-34949 Dear Sirs and Mesdames: On behalf of our client, Tekmira Pharmaceuticals Corporation (the “Company”), and pursuant to the Securities Exchange Act of 1934, as amended (the “Act”), and the rules and regulations thereunder, reference is made to the Staff’s letter to the Company, dated August 8, 2013 (the “Comment Letter”), in respect of the above noted filings. In order to respond to the Comment Letter, it is necessary for the Company to first consult with certain of the counterparties to the agreements referenced in the comment contained in the Comment Letter.Therefore, as a result of the time that it will take to make such consultations, the Company currently expects that it will be in a position to respond to the comment contained in the Comment Letter on or before September 13, 2013. If you should have any questions or concerns regarding the anticipated timing of our response, please do not hesitate to contact me at (604) 630-5199. Yours truly, /s/ Daniel M. Miller Daniel M. Miller Re: Ian Mortimer Tekmira Pharmaceuticals Corporation
